DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-33 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 03/08/2019 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Amendment
In the amendment dated 01/14/2022, the following has occurred: Claims 1, 5, 11, and 20 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 10-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/14/2022 with respect to the 35 USC § 102 rejection of claims 5-9 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Applicant has amended claim 5 to indicate that the first proximal portion of the first seam is not a separate component from the first distal portion of the first seam, and that the second proximal portion of the second seam is not a separate component from the second distal portion of the second seam, reciting: "wherein the first proximal portion and the first distal portion are formed from a single substrate" and "wherein the second proximal portion and the second distal portion are formed from the single substrate". Stolarov does not disclose or suggest these claim elements. As such, Applicant respectfully contends that amended claim 20 is novel over Stolarov.” – The language added to claim 5 does not prevent art using separate components from reading on the structure as the limitations only require portions “formed from a single substrate”, i.e. formed from a single piece of material. Stolarov discloses that its components are cut from “a flat material which has uniform thickness” (Col. 2, Ln. 7-20) and as such one having ordinary skill in the art would find that the portions indicated in the rejection as being components which were formed from a single substrate. Further structural language is required to define the difference that applicant has pointed out in their arguments, however that which has been presented in the amendment does not distinguish over Stolarov.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolarov (US Patent No. 7,744,160).
Regarding Claim 5, Stolarov discloses a leg comprising: an outer surface (Stolarov: Annotated Fig. 7a-7b; O); an inner surface (Stolarov: Annotated Fig. 7a-7b; I) opposite the outer surface; a first wall (Stolarov: Annotated Fig. 19; W1) extending from the outer surface to the inner surface; a second wall (Stolarov: Annotated Fig. 19; W2) connected to the first wall and extending from the outer surface to the inner surface; a first seam (Stolarov: Annotated Fig. 7a-7b; S1) formed in the inner surface, wherein the first seam defines the connection between the first wall and the second wall; a second seam (Stolarov: Annotated Fig. 7a-7b; S2) spaced apart from the first seam and formed in the inner surface, the second seam forming a first non-parallel angle with the first seam, wherein the first seam includes a first proximal portion (Stolarov: Annotated Fig. 7-8; P1) and a first distal portion (Stolarov: Annotated Fig. 7-8; D1) extending from the first proximal portion wherein the first proximal portion and the first distal portion are formed from a single substrate (Stolarov: Col. 2, Ln. 7-20), wherein the second seam includes a second proximal portion (Stolarov: Annotated Fig. 7-8; P2) and a second distal portion (Stolarov: Annotated Fig. 7-8; D2) extending from the second proximal portion, wherein the second proximal portion and the second distal portion are formed from the single substrate (Stolarov: Col. 2, Ln. 7-20), and wherein the first proximal portion forms a second non-parallel angle with the first distal portion; and a third seam (Stolarov: Annotated Fig. 7-8; S3) formed in the inner surface and extending from the first seam to the second seam, wherein the third seam extends from a location where the first proximal portion of the first seam meets the first distal portion of the first seam to a location 
Regarding Claim 6, Stolarov discloses he leg claim 5, wherein the second proximal portion (Stolarov: Annotated Fig. 7-8; P2) of the second seam forms a third non-parallel angle with the second distal portion of the second seam.  
Regarding Claim 7, Stolarov discloses the leg of claim 6, wherein the outer surface includes a proximal outer portion (Stolarov: Annotated Fig. 7-8; O1) and a distal outer portion (Stolarov: Annotated Fig. 7-8; O2), the proximal outer portion extending between the first proximal portion (Stolarov: Annotated Fig. 7-8; P1) and the second proximal portion (Stolarov: Annotated Fig. 7-8; P2), the distal outer portion extending between the proximal outer portion, the first distal portion (Stolarov: Annotated Fig. 7-8; D1), and the second distal portion (Stolarov: Annotated Fig. 7-8; D2), and wherein the proximal outer portion forms a fourth non-parallel angle with the distal outer portion.  
Regarding Claim 8, Stolarov discloses the leg of claim 7, wherein the proximal outer portion defines a pyramidal cross-sectional shape (Stolarov: Fig. 6).  
Regarding Claim 9, Stolarov discloses the leg of claim 8, wherein the distal outer portion defines a shape having a uniform cross-sectional area (Stolarov: Fig. 7b).

    PNG
    media_image1.png
    622
    992
    media_image1.png
    Greyscale

I: Stolarov; Annotated Fig. 7a-7b

    PNG
    media_image2.png
    332
    906
    media_image2.png
    Greyscale

II: Stolarov; Annotated Fig. 7-8

    PNG
    media_image3.png
    176
    595
    media_image3.png
    Greyscale

III: Stolarov; Annotated Fig. 19

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-24, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US Patent No. 7,086,436) in view of Pace et al. (US Pub. No. 2007/0151180).
Regarding Claim 1, Gottlieb discloses a leg comprising: a proximal end and a distal end; an outer surface (Gottlieb: Fig. 2-3; 28a); an inner surface (Gottlieb: Fig. 2-3; 28b) opposite the outer surface; a first wall (Gottlieb: Fig. 2-3; 66) extending from the outer surface to the inner surface; a second wall (Gottlieb: Fig. 2-3; 68) coupled to the first wall and extending from the outer surface to the inner surface; a first seam (Gottlieb: Fig. 2-3; 62) formed in the inner surface; and a second seam (Gottlieb: Fig. 2-3; 60) spaced apart from the first seam and formed in the inner surface, the second seam forming a first non-parallel angle with the first seam and a second non-parallel angle with the first wall (Gottlieb: Fig. 1).
Gottlieb fails to disclose a first wall that includes a male portion that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall that includes a female portion that is configured to receive the male portion and that extends continuously substantially from the proximal end of the leg to the distal end of the leg. However, Pace teaches a first wall (Pace: Fig. 6; 40) that includes a male portion (Pace: Fig. 6; 41) that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall (Pace: Fig. 6; 35) that includes a female portion (Pace: Fig. 6; 42) that is configured to receive the male portion and that extends continuously substantially from the proximal end of the leg to the distal end of the leg.
(Pace: [0027], [0035]).
Regarding Claim 2, Gottlieb, as modified, teaches the leg of claim 1, wherein the first non-parallel angle is equal to the second non-parallel angle (Gottlieb: Fig. 1).
Regarding Claim 3, Gottlieb, as modified, teaches the leg of claim 2, but fails to explicitly disclose a first non-parallel angle that is five degrees.
Gottlieb discloses the claimed invention, except for the specific angle recited in claims 3, 14, and 22. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to select an angle of 5 degrees with the motivation of having an alternate design for a tapered leg (Gottlieb: Col. 1, Ln.47-59), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, paragraph [0114] of the specification indicates that the angle “may be between one and ten degrees” indicating that the specific angle of five is not critical to the function of the structure and only determines the amount of taper produced in the assembled product.
Regarding Claim 4, Gottlieb, as modified, teaches the leg of claim 1, wherein the inner surface (Gottlieb: Fig. 2-3; 28b) defines a multi-sided pyramidal shape (Gottlieb: Fig. 5).
Regarding Claim 10, Gottlieb, as modified, teaches the leg of claim 1, wherein the outer surface (Gottlieb: Fig. 2-3; 28a) defines a pyramidal shape.

Regarding Claim 11, Gottlieb discloses a leg extending from a proximal end to a distal end, the leg comprising: a first wall (Gottlieb: Fig. 2-3; 66) extending from the proximal end to the distal end; a second wall (Gottlieb: Fig. 2-3; 68) coupled to the first wall and extending from the proximal end to the distal end; a first seam (Gottlieb: Fig. 2-3; 62) spaced apart from the first wall and the second wall and extending from the proximal end to the distal end; a second seam (Gottlieb: Fig. 2-3; 60) spaced apart from the first seam, the first wall, and the second wall and extending from the proximal end to the distal end; and an outer surface (Gottlieb: Fig. 2-3; 28a) including a first segment (Gottlieb: Annotated Fig. 1; S1) extending between the first wall and the first seam, a second segment (Gottlieb: Annotated Fig. 1; S2) extending between the first seam and the second seam, and a third segment (Gottlieb: Annotated Fig. 1; S3) extending between the second seam and the second wall, wherein the first segment, the second segment, and the third segment define a pyramidal cross-sectional shape extending from the proximal end to the distal end (Gottlieb: Fig. 4-6).
Gottlieb fails to disclose a first wall that includes a male portion that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall that includes a female portion that is configured to receive the male portion and that extends continuously substantially from the proximal end of the leg to the distal end of the leg. However, Pace teaches a first wall (Pace: Fig. 6; 40) that includes a male portion (Pace: Fig. 6; 41) that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall (Pace: Fig. 6; 35) that includes a female portion (Pace: Fig. 6; 42) that is configured to receive the male portion and that extends continuously substantially from the proximal end of the leg to the distal end of the leg. [Note: See the rejection of claim 1 for motivation.]
Claim 12, Gottlieb, as modified, teaches the leg of claim 11, wherein the second seam (Gottlieb: Fig. 2-3; 60) forms a first non-parallel angle with the first seam and a second non-parallel angle with the first wall.
Regarding Claim 13, Gottlieb, as modified, teaches the leg of claim 12, wherein the first non-parallel angle is equal to the second non- parallel angle (Gottlieb: Fig. 1).
Claim 14 is rejected, as set forth in the rejection of claim 3.
Regarding Claim 15, Gottlieb, as modified, teaches the leg of claim 11, further comprising an inner surface (Gottlieb: Fig. 2-3; 28b) opposite the outer surface and defining a multi-sided pyramidal shape (Gottlieb: Fig. 5-6).
Regarding Claim 16, Gottlieb discloses the leg of claim 11, wherein the first seam (Gottlieb: Fig. 2-3; 62) includes a first proximal portion and a first distal portion extending from the first proximal portion, and wherein the first proximal portion forms a first non-parallel angle with the first distal portion (see note). [Note: As the specific side, plane, axis of the claimed portions with which the angles are being taken from has not been defined, any respective portion of the seams on the proximal or distal ends of the leg in Gottlieb can be utilized. One having ordinary skill in the art would understand that end portions having shapes which form non-parallel angles reads on the claim, as shown in Annotated Fig. 16A. Furthermore, as the seams of Gottlieb are formed as an angled shape (Fig. 2-3) one angled side of a proximal portion clearly forms a non-parallel angle with the opposing angled side of a distal portion.]
Regarding Claim 17, Gottlieb, as modified, teaches the leg of claim 16, wherein the second seam (Gottlieb: Fig. 2-3; 60) includes a second proximal portion and a second distal portion extending from the second proximal portion, and wherein the second proximal portion forms a second non-parallel angle with the second distal portion (see claim 5 note).
Regarding Claim 18, Gottlieb, as modified, teaches the leg of claim 17, wherein the outer surface includes a first distal outer portion (Gottlieb: Annotated Fig. 1; D1) extending from the first segment (Gottlieb: Annotated Fig. 1; S1), a second distal outer portion (Gottlieb: Annotated Fig. 1; D2) extending from the second segment (Gottlieb: Annotated Fig. 1; S2), and a third distal outer portion (Gottlieb: Annotated Fig. 1; D3) extending from the third segment (Gottlieb: Annotated Fig. 1; S3), and wherein the first segment forms a third non-parallel angle with the first distal outer portion.
Regarding Claim 19, Gottlieb, as modified, teaches the leg of claim 18, wherein the first, second, and third distal outer portions (Gottlieb: Annotated Fig. 1; D1-D3) define a shape having a uniform cross-sectional area (Gottlieb: Fig. 5).

Regarding Claim 20, Gottlieb discloses a leg comprising a proximal end and a distal end, a substrate including a first proximal segment (Gottlieb: Annotated Fig. 1; S1), a second proximal segment (Gottlieb: Annotated Fig. 1; S2), and a third proximal segment (Gottlieb: Annotated Fig. 1; S3), the second proximal segment hingedly coupled to the first proximal segment along a first seam (Gottlieb: Fig. 2-3; 62), the third proximal segment hingedly coupled to the second proximal segment along a second seam (Gottlieb: Fig. 2-3; 60), the first seam forming a first non-parallel angle with the second seam.
Gottlieb fails to disclose a first wall that includes a male portion that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall that includes a female portion that is configured to receive the male portion and that extends continuously substantially from the proximal end of the leg to the distal end of the leg. However, Pace teaches a first wall (Pace: Fig. 6; 40) that includes a male portion (Pace: Fig. 6; 41) that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall (Pace: Fig. 6; 35) that includes a female portion (Pace: Fig. 6; 42) that is configured to receive the male portion and that extends continuously substantially from the proximal end of the leg to the distal end of the leg. [Note: See the rejection of claim 1 for motivation.]
Claim 21, Gottlieb, as modified, teaches the leg of claim 20, wherein the first proximal segment (Gottlieb: Annotated Fig. 1; S1) is coupled to the third proximal segment (Gottlieb: Annotated Fig. 1; S3) along a third seam forming a second non-parallel angle with the second seam, the first non-parallel angle being equal to the second non-parallel angle.
Claim 22 is rejected, as set forth in the rejection of claim 3.
Regarding Claim 23, Gottlieb, as modified, teaches the leg of claim 20, wherein the first proximal segment (Gottlieb: Annotated Fig. 1; S1) includes a first proximal outer surface, the second proximal segment (Gottlieb: Annotated Fig. 1; S2) includes a second proximal outer surface, and the third proximal segment (Gottlieb: Annotated Fig. 1; S3) includes a third proximal outer surface, and wherein the first, second, and third proximal outer surfaces define a varying cross-sectional area.
Regarding Claim 24, Gottlieb, as modified, teaches the leg of claim 23, wherein the varying cross-sectional area defines a pyramid (Gottlieb: Fig. 4-6; S1).
Regarding Claim 31, Gottlieb, as modified, teaches the leg of claim 20, wherein the substrate include a base layer (Gottlieb: Fig. 2-3; 12) and a laminate layer (Gottlieb: Fig. 2-3; 28).
Regarding Claim 32, Gottlieb, as modified, teaches the leg of claim 31, wherein the base layer (Gottlieb: Fig. 2-3; 12) defines a channel (Gottlieb: Fig. 4-5; 71).
Regarding Claim 33, Gottlieb, as modified, teaches the leg of claim 20, wherein the first proximal segment (Gottlieb: Annotated Fig. 1; S1) is coupled to the third proximal segment (Gottlieb: Annotated Fig. 1; S3) along a third seam forming a second non-parallel angle with the first seam.

    PNG
    media_image4.png
    575
    959
    media_image4.png
    Greyscale

IV: Gottlieb; Annotated Fig. 1

    PNG
    media_image5.png
    308
    852
    media_image5.png
    Greyscale

V: Gottlieb; Annotated Fig. 4

    PNG
    media_image6.png
    378
    946
    media_image6.png
    Greyscale

VI: Gottlieb; Annotated Fig. 16A

Claims 20, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Henning (US Patent No. 3,881,794) in view of Pace et al. (US Pub. No. 2007/0151180).
Regarding Claim 20, Henning discloses a leg comprising a substrate including a first proximal segment (Henning: Fig. 1, 4; 21) having a first wall, a second proximal segment (Henning: Fig. 1, 4; 24) having a second wall, and a third proximal segment (Henning: Fig. 1, 4; 22), the second proximal segment hingedly coupled to the first proximal segment along a first seam (Henning: Fig. 1, 4; 31), the third proximal segment hingedly coupled to the second proximal segment (Henning: Fig. 1, 4; 32) along a second seam, the first seam forming a first non-parallel angle with the second seam.
Henning fails to disclose a first wall that includes a male portion that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall that includes a female portion that is configured to receive the male portion and that extends continuously substantially from the proximal end of the leg to the distal end of the leg. However, Pace teaches a first wall (Pace: Fig. 6; 40) that includes a male portion (Pace: Fig. 6; 41) that extends continuously substantially from the proximal end of the leg to the distal end of the leg; and a second wall (Pace: Fig. 6; 35) that includes a female portion (Pace: Fig. 6; 42) 
Henning and Pace are analogous because they are from the same field of endeavor or a similar problem solving area e.g. folded panel structures and fabricating folded panel structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walls in Henning with the male and female portions from Pace, with a reasonable expectation of success, in order to provide a means of locking the surfaces of a seam together, thereby ensuring they are in the proper position during the gluing process (Pace: [0027], [0035]).
Regarding Claim 25, Henning, as modified, teaches the leg of claim 20, further comprising: a first distal segment (Henning: Fig. 1; 15) hingedly coupled to the first proximal segment (Henning: Fig. 1, 4; 21) and having a first distal wall and a second distal wall parallel to the first distal wall; a second distal segment (Henning: Fig. 2; 18) hingedly coupled to the second proximal segment (Henning: Fig. 1, 4; 24) and having a third distal wall and a fourth distal wall parallel to the third distal wall; and a third distal segment (Henning: Fig. 1; 15) hingedly coupled to the third proximal segment (Henning: Fig. 1, 4; 22) and having a fifth distal wall and a sixth distal wall parallel to the fifth distal wall.
Regarding Claim 26, Henning, as modified, teaches the leg of claim 25, wherein the first distal wall is coupled to the sixth distal wall, the second distal wall is coupled to the third distal wall, and the fourth distal wall is coupled to the fifth distal wall (Henning: Fig. 1).
Regarding Claim 27, Henning, as modified, teaches the leg of claim 25, wherein the first distal segment (Henning: Fig. 1; 15) includes a first distal outer surface, the second distal segment (Henning: Fig. 2; 18) includes a second distal outer surface, and the third distal segment (Henning: Fig. 1; 15) includes a third distal outer surface, and wherein the first, second, and third distal outer surfaces defining a uniform cross-sectional area.
Claim 28, Henning, as modified, teaches the leg of claim 27, wherein the uniform cross-sectional area defines a rectangle (Henning: Fig. 1).
Regarding Claim 30, Henning, as modified, teaches the leg of claim 25, further comprising an endcap (Henning: Fig. 1; 28) coupled to one or more of the first distal segment (Henning: Fig. 1; 15), the second distal segment (Henning: Fig. 2; 18), or the third distal segment (Henning: Fig. 1; 15), such that the endcap, the first distal segment, the second distal segment, and the third distal segment define an enclosed leg.

    PNG
    media_image7.png
    302
    1583
    media_image7.png
    Greyscale

VII: Henning; Annotated Fig. 4

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Henning (US Patent No. 3,881,794) in view of Pace et al. (US Pub. No. 2007/0151180) as applied to claim 25 above, and further in view of Stolarov (US Patent No. 7,744,160).
Regarding Claim 29, Henning, as modified, teaches the leg of claim 25, further comprising an adhesive disposed between the first distal segment and the first proximal segment (Henning: Col. 5, Ln. 36-42). 
Henning fails to disclose a polyurethane adhesive. However, Stolarov teaches a polyurethane adhesive (Stolarov: Col. 4, Ln. 33-35).
Stolarov is analogous because it is from the same field of endeavor or a similar problem solving area e.g. folded furniture systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive taught by Stolarov to secure the segments of Henning, with a reasonable expectation of success, in order (Stolarov: Col. 4, Ln. 33-35), thereby ensuring a secure hold between the components.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631